Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 10407 Master Portfolio Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: August 31 Date of reporting period: November 30, 2009 ITEM 1. SCHEDULE OF INVESTMENTS MASTER PORTFOLIO TRUST PRIME CASH RESERVES PORTFOLIO FORM N-Q NOVEMBER 30, 2009 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) November 30, 2009 Face Amount Security Value SHORT-TERM INVESTMENTS  99.9% Bank Notes  2.1% $175,000,000 Bank of America N.A., 0.420% due 3/24/10 (a) $ Chase Bank USA, 0.190% due 2/4/10 Total Bank Notes Certificates of Deposit  28.3% ABN Amro Bank NV: 0.700% due 4/23/10 0.490% due 5/25/10 Banco Bilbao Vizcaya: 0.700% due 12/2/09 0.355% due 3/24/10 0.330% due 4/29/10 Bank of Montreal: 0.180% due 12/7/09 0.250% due 12/16/09 0.180% due 12/21/09 Bank of Nova Scotia: 0.500% due 12/23/09 0.400% due 2/5/10 1.150% due 5/7/10 Bank of Tokyo Mitsubishi, 0.280% due 12/15/09 Barclays Bank PLC: 0.790% due 1/20/10 0.710% due 2/5/10 0.540% due 3/16/10 BNP Paribas NY Branch: 0.460% due 1/19/10 0.360% due 5/20/10 Canadian Imperial Bank, 0.240% due 3/8/10 Citibank N.A., 0.240% due 1/21/10 Commerzbank AG: 0.260% due 2/22/10 0.260% due 2/23/10 Credit Suisse NY: 1.925% due 4/23/10 0.281% due 7/29/10 (b) Deutsche Bank AG NY: 0.500% due 1/4/10 0.400% due 1/8/10 DnB NOR Bank ASA, 0.350% due 9/10/10 (b) Intesa San Paolo: 0.300% due 1/4/10 0.449% due 8/20/10 (b) National Bank of Canada, 0.370% due 4/6/10 Nordea Bank Finland PLC, 1.370% due 4/28/10 Rabobank Nederland NY: 0.240% due 12/14/09 0.340% due 3/17/10 1.520% due 3/19/10 0.320% due 6/3/10 Royal Bank of Canada, 0.400% due 1/11/10 Royal Bank of Scotland, 0.750% due 3/23/10 Societe Generale NY: 0.320% due 4/15/10 0.378% due 5/5/11 (b) See Notes to Schedule of Investments. 1 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) November 30, 2009 Face Amount Security Value Certificates of Deposit  28.3% (continued) Svenska Handelsbanken NY: $50,000,000 0.305% due 5/13/10 $ 0.293% due 7/23/10 (b) Toronto Dominion Bank NY, 0.500% due 12/3/09 UBS AG Stamford Branch: 1.350% due 12/4/09 0.625% due 4/9/10 0.480% due 5/26/10 Unicredito Italiano SpA, 0.405% due 12/1/09 Total Certificates of Deposit Certificates of Deposit (Euro)  3.8% Credit Agricole SA, 0.850% due 3/12/10 ING Bank: 0.380% due 2/1/10 0.340% due 3/8/10 0.340% due 3/10/10 0.540% due 5/10/10 Societe Generale, 0.260% due 3/1/10 Total Certificates of Deposit (Euro) Commercial Paper  25.3% ANZ National International Ltd.: 0.320% due 12/3/09 (a)(c) 0.501% due 12/3/09 (a)(c) 0.451% due 2/5/10 (a)(c) 0.411% due 2/16/10 (a)(c) 0.451% due 3/8/10 (a)(c) 0.401% due 3/18/10 (a)(c) ASB Finance Ltd.: 0.240% due 2/3/10 (a)(c) 0.341% due 5/3/10 (a)(c) Banco Bilbao Vicaya, 0.321% due 4/27/10 (a)(c) Bank of America Corp., 0.130% due 12/1/09 (c) BNZ International Funding Ltd.: 0.401% due 2/3/10 (a)(c) 0.401% due 2/4/10 (a)(c) 0.240% due 2/5/10 (a)(c) Caisse D'amortissement: 0.501% due 12/10/09 (c) 0.531% due 12/28/09 (c) CBA (Delaware) Finance Inc., 0.240% due 12/4/09 (c) Commerzbank U.S. Finance, 0.300% due 12/10/09 (c) Danske Corp.: 0.180% due 12/14/09 (a)(c) 0.180% due 12/23/09 (a)(c) 0.300% due 1/11/10 (a)(c) Deutsche Bank Financial LLC, 0.401% due 2/2/10 (c) Dexia Delaware: 0.350% due 2/18/10 (c) 0.360% due 3/1/10 (c) DnB NOR Bank ASA, 0.310% due 4/6/10 (a)(c) General Electric Capital Corp.: 0.140% due 12/1/09 (c) 0.220% due 12/29/09 (c) JPMorgan Chase Funding Inc., 0.290% due 4/5/10 (a)(c) See Notes to Schedule of Investments. 2 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) November 30, 2009 Face Amount Security Value Commercial Paper  25.3% (continued) $74,250,000 Rabobank USA Finance Corp., 0.501% due 12/23/09 (c) $ Societe De Prise, 0.250% due 5/27/10 (a)(c) Societe Generale N.A.: 0.160% due 12/1/09 (c) 0.532% due 1/20/10 (c) 0.552% due 2/2/10 (c) State Street Boston, 0.230% due 1/7/10 (c) Swedish Export Credit: 0.541% due 12/18/09 (c) 0.341% due 4/1/10 (c) Unicredit Delaware, 0.516% due 5/18/10 (a)(c) Westpac Banking Corp.: 0.401% due 1/25/10 (a)(c) 0.421% due 4/21/10 (a)(c) Total Commercial Paper Corporate Bonds & Notes  2.4% Commonwealth Bank of Australia: 0.390% due 7/1/10 (a)(b) 0.282% due 11/26/10 (a)(b) Svenska Handelsbanken AB, 0.305% due 12/3/10 (a)(b) Westpac Banking Corp.: 0.273% due 8/13/10 (a)(b) 0.281% due 11/26/10 (b) Total Corporate Bonds & Notes FDIC Backed Bonds & Notes  0.6% Bank of America N.A., 0.228% due 2/5/10 (b) Medium-Term Notes  2.1% Bank of America N.A., 0.657% due 10/22/10 (b) Kreditanstalt Fur Wiederaufbau International Finance Inc., 0.333% due 1/21/10 (b) 150,000,000 Procter & Gamble International Funding, 0.525% due 2/8/10 (b) Toyota Motor Credit Corp., 0.267% due 8/23/10 (b) Total Medium-Term Notes Supranationals/Sovereigns  3.9% Inter-American Development Bank, 0.240% due 2/19/10 (b) International Bank for Reconstruction & Development: 0.231% due 2/1/10 (b) 0.228% due 2/8/10 (b) 0.202% due 5/20/10 (b) Sweden (Kingdom of): 0.826% due 3/17/10 (a)(c) 1.000% due 4/26/10 Total Supranationals/Sovereigns Time Deposits  16.7% ABN AMRO Bank Grand Cayman, 0.150% due 12/1/09 BNP Paribas Grand Cayman, 0.160% due 12/1/09 Calyon Grand Cayman, 0.140% due 12/1/09 Citibank Nassau, 0.150% due 12/1/09 Commerzbank Grand Cayman, 0.150% due 12/1/09 Dexia Credit Local NY, 0.170% due 12/1/09 National Bank of Canada, 0.150% due 12/1/09 Nordea Bank Sweden, 0.140% due 12/1/09 See Notes to Schedule of Investments. 3 Prime Cash Reserves Portfolio Schedule of Investments (unaudited) (continued) November 30, 2009 Face Amount Security Value Time Deposits  16.7% (continued) $225,000,000 Royal Bank of Canada NY, 0.188% due 12/1/09 $ Total Time Deposits U.S. Government Agencies  11.2% Federal Farm Credit Bank (FFCB), Bonds: 0.950% due 1/6/10 (b) 0.370% due 3/5/10 (b) 0.950% due 3/16/10 (b) 0.580% due 7/28/10 (b) 0.279% due 9/15/11 (b) Federal Home Loan Mortgage Corp. (FHLMC): Discount Notes, 0.806% due 12/30/09 (c)(d) Notes: 0.184% due 7/12/10 (b)(d) 0.184% due 7/14/10 (b)(d) 0.314% due 9/3/10 (b)(d) 0.256% due 9/24/10 (b)(d) 0.189% due 5/4/11 (b)(d) 0.158% due 5/5/11 (b)(d) Federal National Mortgage Association (FNMA), Notes: 0.205% due 2/8/10 (b)(d) 0.174% due 7/13/10 (b)(d) 0.228% due 8/5/10 (b)(d) 0.153% due 5/13/11 (b)(d) Total U.S. Government Agencies U.S. Treasury Bill  0.4% U.S. Treasury Bills, 0.341% due 12/17/09 (c) Repurchase Agreement  3.1% Barclays Capital Inc., tri-party repurchase agreement, dated 11/30/09, 0.150% due 12/1/09; Proceeds at maturity - $500,002,083; (Fully collateralized by various U.S. government obligations, 0.750% to 2.750% due 11/30/11 to 11/30/16; Market value - $510,000,057) TOTAL INVESTMENTS  99.9% (Cost  $16,316,885,435#) Other Assets in Excess of Liabilities  0.1% TOTAL NET ASSETS  100.0% $ (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (b) Variable rate security. Interest rate disclosed is that which is in effect at November 30, 2009. (c) Rate shown represents yield-to-maturity. (d) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae (FNMA) and Freddie Mac (FHLMC) into conservatorship. # Aggregate cost for federal income tax purposes is substantially the same. See Notes to Schedule of Investments. 4 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Prime Cash Reserves Portfolio (the Portfolio) is a separate diversified investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. At November 30, 2009, all investors in the Portfolio were funds advised or administered by the manager of the Portfolio and/or its affiliates. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. In accordance with Rule 2a-7 under the 1940 Act, money market instruments are valued at amortized cost, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Portfolios use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 under the 1940 Act. The Portfolio has adopted Financial Accounting Standards Board Codification Topic 820 (formerly, Statement of Financial Accounting Standards No. 157) (ASC Topic 820). ASC Topic 820 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Portfolios investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1quoted prices in active markets for identical investments Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Portfolio uses valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of the security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to convert future amounts to a single present amount. The following is a summary of the inputs used in valuing the Portfolios assets carried at fair value: Description Quoted Prices (Level 1) Other Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Short-term investments  $16,316,885,435  $16,316,885,435  See Schedule of Investments for additional detailed categorizations. (b) Repurchase Agreements. The Portfolio may enter into repurchase agreements with institutions that its investment adviser has determined are creditworthy. Each repurchase agreement is recorded at cost. Under the terms of a typical repurchase agreement, a fund takes possession of an underlying debt obligation subject to an obligation of the seller to repurchase, and of the fund to resell, the obligation at an agreed-upon price and time, thereby determining the yield during a funds holding period. When entering into repurchase agreements, it is the Portfolios policy that its custodian or a third party custodian, acting on the Portfolios behalf, take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction maturity exceeds one business day, the value of the collateral is marked to market and measured against the value of the agreement to ensure the adequacy of the collateral. If the counterparty defaults, the Portfolio generally has the right to use the collateral to satisfy the terms of the repurchase transaction. However, if the market value of the collateral declines during the period in which the Portfolio seeks to assert its rights or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. 5 Notes to Schedule of Investments (unaudited) (continued) (c) Credit and Market Risk. Investments in securities that are collateralized by residential real estate mortgages are subject to certain credit and liquidity risks. When market conditions result in an increase in default rates of the underlying mortgages and the foreclosure values of underlying real estate properties are materially below the outstanding amount of these underlying mortgages, collection of the full amount of accrued interest and principal on these investments may be doubtful. Such market conditions may significantly impair the value and liquidity of these investments and may result in a lack of correlation between their credit ratings and values. (d) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Derivative instruments and hedging activities Financial Accounting Standards Board Codification Topic 815 (formerly, Statement of Financial Accounting Standards No. 161) (ASC Topic 815) requires enhanced disclosure about an entitys derivative and hedging activities. During the period ended November 30, 2009, the Portfolio did not invest in swaps, options, or futures and does not have any intention to do so in the future. 6 ITEM 2. CONTROLS AND PROCEDURES (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Portfolio Trust By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 19, Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 19, By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 19,
